Parsons, C. J.,
concurred, and observed that the doctrine laid down by Lord Kenyon, in the case cited for the defendant, was good law. In common cases, where character is in issue, undoubtedly evidence of the public opinion is to be received.
The only point decided in the case at bar is, that when, after a promise of marriage, a woman is seduced and deserted by her lover, in consequence of' which she acquires a bad character, he shall not be permitted to avail himself of that character, in mitigation of the damages, in an action brought by her for the injury arising from the breach of his promise to marry her (4).
Judgment according to the verdict.

 [If it appear that the defendant was induced to make the promise, or continue the connection, either by misrepresentation, or wilful suppression of the real state of the circumstances of the family, and previous life of the plaintiff; this goes in bar of tb/ action, and not to the damages only.—Wheaton vs. Lewis, 1 C. & P. 529.—Horan vs. Humphreys, Loft. 80.—Foote vs. Hayne, 1 Car. & P. 546.—Ed.] .